IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                   NOS. WR-89,935-01, WR-89,935-02 AND WR-89,935-03


                           EX PARTE ANDREW PETE, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. W12-33559-V(A), W12-33560-V(A) AND W12-33561-V(A)
                      IN THE 292ND DISTRICT COURT
                          FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three

charges of aggravated sexual assault of a child. After a mistrial was declared during the punishment

stage, but before a new jury was empaneled to assess punishment, Applicant entered into a plea

agreement whereby he would receive three concurrent eight-year sentences, and would waive his

right to appeal. The trial court sentenced Applicant in accordance with the plea agreement.
                                                                                                      2

       Applicant contends, among other things,1 that both his original trial counsel and his counsel

during the post-mistrial punishment proceedings rendered ineffective assistance for various reasons.

       Applicant alleges that his trial counsel was ineffective for failing to investigate or prepare

for trial, failing to investigate an extraneous offense although he was aware that the State intended

to introduce evidence of that extraneous offense during the guilt/innocence stage, failing to impeach

the extraneous offense witness with evidence of her bias and prior inconsistent statements, failing

to file a motion in limine or object to evidence about the extraneous offense witness’s belief as to

why Applicant was not prosecuted for the extraneous offense, and failing to impeach the

complaining witness with prior inconsistent statements.

       Applicant alleges that his post-mistrial counsel was ineffective for failing to adequately

prepare for the punishment trial, causing Applicant to enter into an unknowing and involuntary plea

at the punishment stage, and failing to advise Applicant regarding his right to appeal or explain to

him that he was waiving the right to appeal entirely by entering into the plea agreement.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order both Applicant’s original trial counsel and his counsel at the post-mistrial punishment

proceedings to respond to Applicant’s claims of ineffective assistance of counsel. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.


       1
           This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                     3

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make findings of fact and conclusions of

law as to whether the performance of Applicant’s post-mistrial punishment counsel was deficient,

and, if so, whether counsel’s deficient performance prejudiced Applicant. The trial court shall make

findings of fact and conclusions of law as to whether Applicant’s punishment plea was knowingly

and voluntarily entered. The trial court shall also make any other findings of fact and conclusions

of law that it deems relevant and appropriate to the disposition of Applicant’s claims for habeas

corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: July 3, 2019
Do not publish